Case 2:19-cv-13642-SFC-DRG ECF No. 1-13, PagelD.51 Filed 12/11/19 Page 1 of 3

EXHIBIT L
1218/2099 Case 2:19-cv-13642-SFC-DRG ECF No. 153° P4géi.52 Filed 12/11/19 Page 2 of 3

Check Case Processing Times

Select your form number and the office that is processing your case

For more information about case processing times and reading your receipt notice, click here (./more-

info).

Form

 

|-130 | Petition for Alien Relative v

Field Office or Service Center

Texas Service Center ¥

 

Processing time for Petition for Alien Relative (I-130) at Texas
Service Center

 

Estimated time range

 

See table below

 

 

Check your case status (https://egov.uscis.gov/casestatus/landing.do)

@ How we process cases
This time range is how long it is taking USCIS to process your case from the date we received
it. We generally process cases in the order we receive them, and we will update this page
each month. The estimated time range displayed is based on data captured approximately
two months prior to updating the page. Please note that times may change without prior

notice.
We have posted a “Receipt date for a case inquiry" in the table below to show when you can

inquire about your case. If your receipt date (./more-info) is before the “Receipt date for a case

inquiry", you can submit an “outside normal processing time” service request online

(https://egov.uscis.gov/e-request).

 

estimated ume ror type Receipt date fora

et

https://egov.uscis.gov/processing-times/ 1/3
12/5/2019

Case 2:19-cv-13642-SFC-DRG ECF No. 1-

TS BAYeID.53 Filed 12/11/19 Page 3 of 3

 

 

 

 

 

 

range case inquiry

5 Weeks to 7 Permanent resident filing for a spouse or child May 09, 2019
Months under 21

8.5 Months to 11 U.S. citizen filing for a spouse, parent, or child January 20, 2019
Months under 21

8.5 Months to 11 U.S. citizen filing for an unmarried son or January 20, 2019
Months daughter over 21

5 Weeks to 7 Permanent resident filing for an unmarried son May 09, 2019
Months or daughter over 21

8.5 Months to 11 U.S. citizen filing for a married son or daughter January 20, 2019
Months over 21

 

 

“r Read more

Other case processing times resources

When to expect to receive your Green Card (/expect-green-card)

Processing information for the I-765 (./i765)

Affirmative Asylum Interview Scheduling
(http:/Awww.uscis.gov/humanitarian/refugees-
asylum/asylum/affirmative-asylum-scheduling-bulletin)

Administrative Appeals Office (https:/Awww.uscis.gov/about-

us/directorates-and-program-offices/administrative-appeals-office-

aao/aao-processing-times)

International Offices (./international-operations-office)

Historical Average Processing Times (./historic-pt)

@® Case management tools

Inquire about a case outside normal processing time
(https://egov.uscis.gov/e-request/displayONPTForm.do?

Check your case status (https://egov.uscis.gov/casestatus/landing.do)

Update your mailing address (https://egov.uscis.gov/coa/)

Ask about missing mail (https://egov.uscis.gov/e-Request/Intro.do)

Correct a typographical error (https://egov.uscis.gov/e-

Request appointment accommodations (https://egov.uscis.gov/e-

request/displayAccomForm.do?

httos://egov.uscis.gov/processing-times/

2/3
